Citation Nr: 0905226	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  94-41 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for breathing problems, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for numbness in the 
lower extremities, to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for muscle weakness, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for memory 
loss/difficulty concentrating, to include as due to an 
undiagnosed illness.

6.  Entitlement to service connection for ear problems, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for dizziness/balance 
problems, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for gastrointestinal 
problems, to include as due to an undiagnosed illness.

9.  Entitlement to a disability rating in excess of 10 
percent for sinusitis. 

10.  For the period prior to August 2, 2007, entitlement to a 
disability rating in excess of 10 percent for chronic fatigue 
syndrome.

11.  For the period prior to August 2, 2007, entitlement to a 
disability rating in excess of 10 percent for fibromyalgia.

12.  For the period beginning on August 2, 2007, entitlement 
to a disability rating in excess of 40 percent for 
fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel








INTRODUCTION

The Veteran served on several periods of active duty for 
training, and on active duty from January 1991 to May 1991, 
including service in the Southwest Asia Theater of Operations 
in support of Operation Desert Shield/Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for sinusitis, 
breathing problems, headaches, joint pain, chronic fatigue 
syndrome, numbness in the lower extremities, muscle weakness, 
memory loss/difficulty concentrating, ear trouble, dizziness 
and balance problems, and gastrointestinal problems including 
nausea.

The case was remanded in July 2000 for further development, 
to include providing the Veteran with the laws and 
regulations pertaining to Gulf War undiagnosed illnesses.  

In May 2003, the Board granted service connection for 
fibromyalgia (claimed as joint pain) and chronic fatigue 
syndrome, and remanded the remaining issues for additional 
development.  In a December 2003 rating decision, the RO 
effectuated the Board's May 2003 decision, granting service 
connection at 10 percent disability ratings each for 
fibromyalgia and chronic fatigue syndrome, assigning 
effective dates of August 23, 1993 and February 7, 1994, 
respectively.  In addition, the RO granted service connection 
for sinusitis at a 10 percent disability rating, effective 
August 23, 1993.  The Veteran filed a notice of disagreement 
with the disability ratings assigned for her fibromyalgia, 
chronic fatigue syndrome and sinusitis.  

In an August 2008 rating decision, the RO increased the 
Veteran's disability rating for chronic fatigue syndrome to 
100 percent, which is a full grant of benefits for this 
issue, and increased the Veteran's disability rating for 
fibromyalgia to 40 percent, as of as of August 2, 2007, the 
date of the Veteran's most recent VA examination.  In 
addition, the RO continued the Veteran's 10 percent 
disability rating for sinusitis and confirmed the denial of 
service connection for breathing problems, headaches, 
numbness in the lower extremities, muscle weakness, memory 
loss/difficulty concentrating, ear trouble, dizziness and 
balance problems, and gastrointestinal problems.  These 
issues are currently before the Board for further appellate 
review.


FINDINGS OF FACT

1.  The Veteran had military service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  The condition of shortness of breath has been attributed 
to the clinical diagnosis of asthma.  There is no competent 
medical evidence showing that asthma is related to service.

3.  The Veteran's service-connected fibromyalgia, chronic 
fatigue syndrome and sinusitis are productive of headaches.

4.  The Veteran's service-connected chronic fatigue syndrome 
is productive of muscle weakness and memory loss/difficulty 
concentrating.

5.  The Veteran's service-connected fibromyalgia is 
productive of numbness in the lower extremities.

6.  There is no evidence that the Veteran has a current 
chronic ear disorder which has manifested to a compensable 
degree.

7.  There is no evidence that the Veteran has a current 
chronic dizziness/balance disorder which has manifested to a 
compensable degree.

8.  The condition of gastrointestinal problems has been 
attributed to the clinical diagnoses of GERD and helicobacter 
pylori.  There is no competent medical evidence showing that 
GERD or helicobacter pylori are related to service.

9.  Throughout the appeals period, the Veteran's sinusitis 
has not been manifested by three or more incapacitating 
episodes per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting, atrophic chronic 
rhinitis with moderate crusting and ozena, atrophic changes 
or severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches and purulent 
discharge or crusting reflecting purulence. 

10.  For the period prior to August 2, 2007, the Veteran's 
chronic fatigue syndrome was not manifested by debilitating 
fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, confusion), or a combination of 
other signs and symptoms that are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or signs and symptoms that wax and 
wane, resulting in periods of incapacitation of at least two 
but less than four weeks total duration per year.  

11.  Prior to August 2, 2007, the Veteran's fibromyalgia was 
not manifested by with widespread episodic musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms with exacerbations of these symptoms often 
precipitated by environmental or emotional stress or by 
overexertion and that are present more than one-third of the 
time.

12.  For the period beginning on August 2, 2007, the Veteran 
is in receipt of the maximum schedular evaluation available 
(40 percent) for her service-connected fibromyalgia, and the 
competent evidence of record does not establish that referral 
for extraschedular evaluation of this disability is 
warranted.


CONCLUSIONS OF LAW

1.  The criteria for grant of service connection for 
breathing problems, which are due to asthma, are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).   

2.  Asthma was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).   

3.  The criteria for a separate rating for a headache 
disorder, to include as due to an undiagnosed illness, have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
4.14 (2008).

4.  The criteria for a separate rating for numbness in the 
lower extremities, to include as due to an undiagnosed 
illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 4.14 (2008).

5.  The criteria for a separate rating for muscle weakness, 
to include as due to an undiagnosed illness, have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2008).

6.  The criteria for a separate rating for memory 
loss/difficulty concentrating, to include as due to an 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 4.14 (2008).

7.  A chronic disability manifested by ear problems was not 
incurred in or aggravated by active service, nor may it be 
presumed as due to a qualifying chronic disability.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 
(2008).

8.  A chronic disability manifested by dizziness/balance 
problems was not incurred in or aggravated by active service, 
nor may it be presumed as due to a qualifying chronic 
disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.317 (2008).

9.  The criteria for grant of service connection for 
gastrointestinal problems, which are due to GERD and 
helicobacter pylori, are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).   

10.  GERD and helicobacter pylori were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).   


11.  The criteria for a disability rating in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.97, Diagnostic Code 6501(1996); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.10, 4.97, Diagnostic Code 6513 (2008).    

12.  Prior to August 2, 2007, the criteria for a disability 
rating in excess of 10 percent for chronic fatigue syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.10, 4.88b, Diagnostic Code 6354 (2008).

13.  Prior to August 2, 2007, the criteria for a disability 
rating in excess of 10 percent for fibromyalgia have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, 
Diagnostic Code 5025 (2008).

14.  As of August 2, 2007, the criteria for a disability 
rating in excess of 40 percent for fibromyalgia have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, 
Diagnostic Code 5025 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to the enactment of 
the current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  Such a situation may be cured by issuance of a 
fully compliant notice, followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied by way of a 
June 2003 letter sent to the appellant that fully addressed 
all notice elements and explained what was needed to warrant 
a claim for service connection on the basis of an undiagnosed 
illness.  The letter informed the appellant of what evidence 
was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
December 2003 rating decision issued after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The Veteran was provided with 
this notice in March 2006.

In terms of the Veteran's claims for service connection, 
although this notice was not provided until March 2006, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

With regard to the Veteran's increased rating claims, the 
Veteran is challenging the initial evaluation assigned 
following the grant of service connection for sinusitis, 
fibromyalgia and chronic fatigue syndrome.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, private medical records and 
lay statements have been associated with the Veteran's claims 
file.  The appellant was afforded VA medical examinations in 
August 2007.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

The Veteran's entrance Report of Medical History reflects 
that she indicated that she had headaches, sinusitis, 
dizziness and fainting spells.  Her Report of Medical 
Examination upon entrance into active duty was normal.  On 
her separation Report of Medical History, she indicated she 
had headaches, ear, nose and throat problems, and indigestion 
when she ate too fast.  Her Report of Medical Examination 
upon her separation from active duty was normal.  Service 
treatment records from her time in the reserves reflect that 
she had sinus problems with associated plugged up ears and 
dizziness.

A June 1991 private medical record shows that the Veteran had 
a several week history of stopped up ears and dizziness with 
nasal congestion and sinus drainage.  Upon examination, the 
ear canals were clear with some build up behind the left 
tympanic membrane.  She was treated for serious otitis media 
and allergic rhinitis with some intermittent vertigo.  A June 
1992 medical record shows the Veteran complained of ear pain 
with sinusitis and headaches.  

A March 1993 VA examination report shows that the Veteran 
reported shortness of breath, which lasted approximately 10 
minutes and occurred about every six months.  She also 
reported headaches, sinusitis, fatigue and forgetfulness.  
The examiner noted there were no gastrointestinal complaints.  
Upon examination, the Veteran's lungs were clear and she was 
diagnosed with fatigue and headaches.  VA medical records 
showing treatment through 1993 reflect her reports of 
headaches, shortness of breath, forgetfulness and stomach 
pains.  Her lungs were clear and there was no evidence of 
irritable bowel syndrome. 

A December 1993 VA examination reflects that the Veteran 
reported that she had several episodes five months prior when 
she has intransient light headedness associated with 
staggering and inability to speak properly, which was 
associated with extreme fatigue.  The assessment was chronic 
mixed vascular headaches with a normal neurologic 
examination.  In terms of the episodes reported by the 
Veteran the examiner noted that the did not occur in the 
presence of a headache, and that he felt that they may have 
been stress related or due to medication.

A December 1993 VA nose and sinus examination reflects that, 
with her episodes of nasal congestion, the Veteran had 
functional headaches.  She reported these episodes as 
occurring anywhere from once a day to once per month.  She 
reported that her symptoms were greatly improved with 
antibiotics.  The impression was chronic rhinitis with 
occasional sinusitis.  The examiner noted that these symptoms 
were mild and were well controlled with decongestants and 
other medications.  

A December 1993 VA trachea and bronchi examination report 
shows that the Veteran was not asthmatic, had no cyanosis or 
clubbing of the extremities and was not productive or with 
sputum.  The Veteran had dyspnea upon slight exertion, but 
not at rest.  The assessment was undiagnosed disease of the 
trachea and bronchi.  

A December 1993 VA general medical examination report shows 
that the Veteran complained of headaches, joint pains, 
shortness of breath and wheezing.  She reported headaches on 
her right side with associated nausea.  She indicated that 
she had not had any sinus problems over the previous month.  
Her ear canals and drums were intact with no discharge or 
drainage.  Her lungs were clear to palpation, percussion and 
auscultation.  The diagnoses were headaches with associated 
nausea requiring medication for relief, recent memory and 
attention span loss and chronic fatigue.  

VA medical record through 1993 and 1994 show that the Veteran 
complained of forgetfulness, headaches, fatigue and stomach 
pains.  A June 1994 VA upper gastrointestinal series study 
revealed a normal upper gastrointestinal tract without 
gastroesophageal reflux disease (GERD).  In January 1995, the 
Veteran was seen for sinusitis with dizziness and vertigo.  
In June 1995, the Veteran complained of headaches, chronic 
fatigue, sinusitis, vertigo, memory loss and complex 
migraines.  May 1996 VA medical records show that the Veteran 
was treated for sinusitis and dizziness.  In August 1996, the 
Veteran was treated for gastritis and had a gastric polyp 
removed.  In September 1997, the Veteran was treated for 
heartburn.  In July 1998, the Veteran was seen for asthma, 
vertigo and migraines.  August 1998 VA medical records show 
that the Veteran was treated for GERD.  It appears that in 
March 1999, the Veteran was diagnosed with asthma and 
fibromyalgia.  

An August 2000 VA general medical examination report shows 
that the Veteran reported that she developed asthma while she 
was in the Persian Gulf, and that she continued to have 
symptoms at times.  She indicated that she had numbness and 
tingling in her extremities and muscle weakness.  She also 
had flu-like symptoms about twice a month, along with memory 
loss, headache, and upper gastrointestinal symptoms.  Upon 
examination, the Veteran's ear canals were clear and her 
drums were intact, the nasal mucosa was somewhat edematous, 
her chest was clear to percussion and auscultation and she 
had no tenderness or masses in her abdomen.  She complained 
of hypoesthesia, or diminished sensation, over the lower 
extremities.  The diagnoses were possible Persian Gulf War 
Syndrome, possible polymyositis, chronic fatigue syndrome, 
history of peptic ulcer disease, chronic sinusitis and 
polyps, bronchial asthma and cervical disc disease and 
polyarthralgia.  

A November 2000 VA medical record from the Persian Gulf 
Clinic reflects that the Veteran's tympanic membrane reflexes 
were normal bilaterally with some mild nasal edema.  Her 
heart and lungs were grossly normal to examination and she 
had no weakness.  A January 2001 VA medical record shows a 
follow up appointment for recurrent nasal polyposis.  The 
Veteran indicated that she was having bilateral facial and 
periorbital pain and pressure ad frontal headaches.  

A January 2002 VA medical record shows that the Veteran 
reported occasional headaches and shortness of breath 
relating to her asthma.  She did not complain of abdominal 
pain, nausea, vomiting or diarrhea.  Her lungs were clear to 
auscultation, and her abdomen was benign.  She was diagnosed 
with arthralgias, asthma, depression and lipids.  A July 2002 
magnetic resonance imaging (MRI) study performed to evaluate 
the Veteran for headaches revealed pansinusitis with no 
significant intercranial abnormality.  

Private medical records from August to September 2003 reflect 
that the Veteran was diagnosed with sinonasal polyps which 
were refractory to medical management.  

At a November 2003 VA examination, the Veteran reports that 
she had over ten years of persistent nasal problems.  She had 
facial pressure, pain, drainage and nasal mucous on a regular 
basis.  She had been through several rounds of antibiotics 
and nasal steroid sprays, antihistamines, and decongestants 
which did not help.  She underwent sinus surgery in 1999 for 
extensive polyps in her nose.  She reported that she had been 
on oral prednisone and nasal steroid sprays to try to control 
her polyps which had not been successful.  She had nasal 
airway obstruction, on the right much worse than the left, 
and postnasal drainage on a regular basis.  Upon examination, 
the Veteran's ear canals were clear and tympanic membranes 
were normal.  She had visible polyps in her middle meatus 
with partial obstruction of her airway bilaterally.  Nasal 
mucosa showed some mild inflammation. Her oral cavity was 
clear with no obvious lesions.  The examiner diagnosed 
allergic rhinitis and chronic sinusitis secondary to nasal 
polyps.  

Private medical records from May 2004 show that the Veteran 
had chronic nasal polyposis with chronic sinusitis.  She 
underwent bilateral functional endoscopic sinus surgeries 
including anterior, middle and posterior ethmoidectomy, right 
sphenoidectomy, cautery of turbinates and nasal polypectomy.  

An August 2007 VA examination report shows that the Veteran 
had an onset of chronic fatigue syndrome in 1992, when she 
developed debilitating fatigue, myalgia and difficulty 
concentrating.  She reported that she had headaches, fever, 
sore throat, generalized weakness, migratory joint pains, 
sleep disturbance, inability to concentrate, forgetfulness, 
confusion and weakness.  In addition, the examination report 
shows that, about the same time she began having problems 
with her chronic fatigue syndrome, she began having diffuse 
myalgias.  She was diagnosed with fibromyalgia.  Her symptoms 
are trigger points, unexplained fatigue, sleep disturbance, 
paresthesias, headaches, abdominal cramps, depression, 
anxiety, frequency, urgency, difficulty concentrating, 
weakness and musculoskeletal problems.  Finally, her 
sinusitis symptoms include headaches, fever, purulent 
discharge and sinus pain.  The Veteran indicated that her 
sinus symptoms were getting progressively worse.  At the time 
of the examination, she reported using a nasal steroid spray 
twice daily.  The Veteran indicated that she had non-
incapacitating episodes during which she had fever, headache, 
purulent discharge and sinus pain, and that these episodes 
occurred three time per year and lasted seven to fourteen 
days.

An August 2007 VA medical record reflects that the Veteran 
had severe sinusitis.  An October 2007 otolaryngology note 
shows that the Veteran has chronic sinusitis and nasal 
polyposis.  Surgery was suggested to her, but she declined 
and was given medication.  The Veteran complained of reduced 
hearing.  Her tympanic membranes were clear and intact 
bilaterally.  In February 2008, the Veteran complained of a 
history of dizzy spells and a clogged right ear.
In April 2008, the Veteran was again seen for chronic 
sinusitis and nasal polyposis and was put on antibiotics.  

Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to 
prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Where a Veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b) (2008).

Service connection may also be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf Veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War. See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes: (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi- 
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2)(5).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between most recent departure from service in the Southwest 
Asia theater of operations during the Persian Gulf War and 
the onset of the illness; or (3) the illness is the result of 
willful misconduct or the abuse of alcohol or drugs. 38 
C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
Veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular Veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Service connection - breathing problems

The Veteran contends that she has breathing problems that are 
due to an undiagnosed illness.  

Because the medical evidence uniformly shows that breathing 
problems have been diagnosed as asthma, a diagnosed 
disability, and because asthma is not an illness that the 
Secretary has determined warrants presumptive service 
connection, service connection for asthma under 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 is not permitted as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In cases 
where a Veteran applies for service connection under 38 
C.F.R. § 3.317 but is found to have a disability attributable 
to a known diagnosis, further consideration under the direct 
service connection provisions of 38 U.S.C.A. § 1110 is 
nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994). 

Service treatment records do not show treatment for breathing 
problems in service.  The Veteran did not indicate any 
breathing problems on her Report of Medical History.  The 
December 1993 VA general medical examination report shows 
that the Veteran complained shortness of breath and wheezing; 
however, her lungs were clear to palpation, percussion and 
auscultation. It appears that the Veteran was diagnosed with 
asthma sometime in 1998.  VA medical records show ongoing 
treatment for this condition since that time, including the 
use of inhalers.   

On the question of direct service connection, the Board 
observes that service treatment records did not reflect 
treatment for breathing problems or asthma while in service.  
Asthma was not diagnosed until seven years after service.  
There is no competent medical evidence in the claims file to 
support the contention that the Veteran's asthma was incurred 
in or was aggravated by service.  As such, service connection 
on a direct basis for asthma is denied.  38 C.F.R. 
§ 3.303.

Service connection - headaches

The Veteran contends that she has had headaches since she was 
in active duty that are due to an undiagnosed illness.  The 
Veteran has consistently reported headaches throughout her 
period of active duty and since she was discharged.  The 
record reflects that she has been diagnosed with vascular 
headaches and migraines.  However, the preponderance of the 
evidence reflects that her headaches are due to her service-
connected sinusitis, fibromyalgia and chronic fatigue 
syndrome, as her August 2007 VA examination report reflects.  
As such, the Veteran's claim of entitlement to service 
connection for headaches is thus moot as the benefit sought 
on appeal is already in effect.  See Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991).  




Service connection - numbness in the lower extremities

The Veteran contends that she has had numbness in the lower 
extremities since she was in active duty and that it is due 
to an undiagnosed illness.  The record reflects that she has 
been diagnosed with fibromyalgia and is service-connected for 
this disability.  At her August 2007 examination, the 
examiner noted that she had paresthesias related to her 
fibromyalgia.  The rating criteria for this disability 
include paresthesias.  As such, the Veteran's claim of 
entitlement to service connection for numbness in the lower 
extremities is thus moot as the benefit sought on appeal is 
already in effect.  Baughman, supra.  

Service connection - muscle weakness and memory 
loss/confusion

The Veteran contends that she has had muscle weakness and 
memory loss/confusion since she was in active duty and that 
these conditions are due to an undiagnosed illness.  However, 
the record reflects that the Veteran has been diagnosed with 
chronic fatigue syndrome and is service-connected for this 
disability.  At her August 2007 examination, the examiner 
noted that she had forgetfulness, confusion and weakness 
related to her service-connected chronic fatigue syndrome.  
The rating criteria for this disability include cognitive 
impairments and fatigue.  As such, the Veteran's claim of 
entitlement to service connection for weakness and memory 
loss/confusion is thus moot as the benefits sought on appeal 
are already in effect.  Baughman, supra.  

Service connection - ear disorder and dizziness

The Veteran has contended that she has an undiagnosed illness 
manifested by an ear disorder and dizziness.  Her service 
treatment records reflect that she reported headaches, ear, 
nose and throat problems.  While in the reserves, she was 
treated for sinus problems with associated plugged up ears 
and dizziness.  In June 1991, the Veteran reported a several 
week history of stopped up ears and dizziness with nasal 
congestion and sinus drainage.  Upon examination, the ear 
canals were clear with some build up behind the left tympanic 
membrane.  She was treated for serious otitis media and 
allergic rhinitis with some intermittent vertigo.  In June 
1992, the Veteran had ear pain with sinusitis.  In January 
1995, the Veteran was seen for sinusitis with dizziness and 
vertigo.  In June 1995, the Veteran complained of sinusitis 
and vertigo.  May 1996 VA medical records show that the 
Veteran was treated for sinusitis and dizziness.  An October 
2007 VA medical record shows that the Veteran complained of 
reduced hearing.  Her tympanic membranes were clear and 
intact bilaterally.  In February 2008, the Veteran complained 
of a history of dizzy spells and a clogged right ear.

Based upon the evidence of record, the Board finds that 
service connection cannot be granted for an ear problem or 
dizziness, as there is no indication of a current chronic 
disability.  The Veteran has only rarely complained of 
dizziness and ear problems throughout the appeals period, and 
these instances appear to be directly related to her 
sinusitis, for which she is service-connected.  In the 
absence of objective evidence perceptible to an examining 
physician of a chronic disability manifested by ear problems 
or dizziness, the Board must conclude that the Veteran does 
not currently have a chronic disability which would be 
subject to service connection.  Without proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection - gastrointestinal problems

The Veteran has contended that she has an undiagnosed illness 
manifested by gastrointestinal problems.  

On her separation Report of Medical History, she indicated 
she had indigestion when she ate too fast.  Her Report of 
Medical Examination upon her separation from active duty was 
normal. A March 1993 VA examiner noted there were no 
gastrointestinal complaints.  A June 1994 VA upper 
gastrointestinal series study revealed a normal upper 
gastrointestinal tract without GERD.  In August 1996, the 
Veteran was treated for gastritis and had a gastric polyp 
removed and August 1998 VA medical records show that the 
Veteran was treated for GERD.  An August 2000 VA general 
medical examination report shows that the Veteran reported 
upper gastrointestinal symptoms.  It appears that, sometime 
around March 2006, the Veteran was diagnosed with 
helicobacter pylori, which is a bacterium that inhabits 
various areas of the stomach and duodenum.  It causes a 
chronic low-level inflammation of the stomach lining and is 
strongly linked to the development of duodenal and gastric 
ulcers and stomach cancer.

Because the medical evidence shows that the Veteran's 
gastrointestinal problems have been diagnosed as GERD and 
helicobacter pylori, diagnosed disabilities, and because 
these are not illnesses that the Secretary has determined 
warrants presumptive service connection, service connection 
for GERD and helicobacter pylori under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 is not permitted as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In cases where a 
Veteran applies for service connection under 38 C.F.R. § 
3.317 but is found to have a disability attributable to a 
known diagnosis, further consideration under the direct 
service connection provisions of 38 U.S.C.A. § 1110 is 
nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994). 

On the question of direct service connection, the Board 
observes that service treatment records did not reflect 
treatment for gastrointestinal problems or GERD and 
helicobacter pylori while in service.  There is no competent 
medical evidence in the claims file to support the contention 
that the Veteran's GERD and helicobacter pylori were incurred 
in or aggravated by service.  As such, service connection on 
a direct basis for GERD and helicobacter pylori is denied.  
38 C.F.R. § 3.303.

Increased ratings

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Increased rating - sinusitis

The Veteran is currently service-connected for sinusitis 
under Diagnostic Codes 6501 and 6513 at a 10 percent 
disability rating.

The Board observes that the criteria relating to respiratory 
disabilities, including sinusitis and allergic rhinitis were 
amended over the appeals period and the most favorable one 
must be applied.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).

Prior to October 7, 1996, atrophic chronic rhinitis, with 
definite atrophy of internasal structure, and moderate 
secretion, warranted a 10 percent rating, atrophic chronic 
rhinitis with moderate crusting and ozena, atrophic changes, 
warranted a 30 percent rating, and atrophic chronic rhinitis, 
with massive crusting and marked ozena, with anosmia, 
warranted a 50 percent rating.  38 C.F.R. § 4.96, Diagnostic 
Code 6501 (1996).  

Prior to October 7, 1996, moderate sinusitis, with discharge 
or crusting or scabbing and infrequent headaches warranted a 
10 percent disability rating, severe sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches and purulent discharge or crusting reflecting 
purulence warranted a 30 percent disability rating and 
postoperative (following radical operation) sinusitis with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations was rated at a 50 percent 
disability rating.  38 C.F.R. § 4.96, Diagnostic Code 6510 - 
6514 (1996). 

Effective October 7, 1996, sinusitis is rated under the 
General Rating Formula for Sinusitis.  A 10 percent 
disability rating is assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent disability rating is assigned for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent disability 
rating is assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
Note to the General Rating Formula for Sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97 Diagnostic Codes 6510 - 6514 (2008).

The Board finds that, based upon the evidence of record, the 
Veteran's service-connected sinusitis does not warrant a 
higher disability rating under Diagnostic Code 6513.  As 
noted above, in order to warrant an increased rating, the 
Veteran's sinusitis would need to be manifested by three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  However, this is not the case.  While 
the Veteran has had ongoing sinus problems throughout the 
appeals period, there is no evidence that she has had any 
incapacitating episodes due to her sinusitis. In addition, 
the evidence does not show that the has had more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  In fact, at her August 2007 VA examination, she 
indicated that she had non-incapacitating episodes involving 
purulent discharge and sinus pain only three time per year 
and lasted seven to fourteen days.  As such, a higher rating 
is not warranted for the Veteran's service-connected 
sinusitis under Diagnostic Code 6513.  38 C.F.R. § 4.97, 
Diagnostic Code 5613.  

The Board has considered rating the Veteran's sinusitis under 
other Diagnostic Codes in order to afford the Veteran the 
most beneficial rating available.  

The Veteran was originally service-connected under Diagnostic 
Code 5601, which was in effect prior October 7, 1996, and 
provided that atrophic chronic rhinitis with moderate 
crusting and ozena and atrophic changes, warranted a 30 
percent rating.  38 C.F.R. § 4.96, Diagnostic Code 6501 
(1996).  However, there is no evidence of any atrophic 
changes or moderate crusting or ozena.  The Board has also 
considered rating the Veteran's sinusitis under Diagnostic 
Codes 6510 through 6514, in effect prior October 7, 1996, 
which provided that severe sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches and 
purulent discharge or crusting reflecting purulence warranted 
a 30 percent disability rating.  There is no evidence that 
the Veteran's sinusitis has been manifested by this 
symptomatology at any time over the appeals period.  While at 
times the Veteran's sinusitis has been severe, there is no 
evidence that it has caused frequently incapacitating 
recurrences, purulent discharge or crusting reflecting 
purulence.   38 C.F.R. § 4.96, Diagnostic Code 6510 - 6514 
(1996). 

In of terms the rating criteria currently in effect for 
sinusitis, all of the Diagnostic Codes are rated in 
accordance with the General Rating Formula for Sinusitis, 
and, as noted above, the Veteran's sinusitis does not warrant 
a higher disability rating under this formula.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510 through 6514 (2008).

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
10 percent disability rating for her service-connected 
sinusitis.  Fenderson, supra.

Finally, the disability picture for her sinusitis is not so 
exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, there is 
no competent evidence that the Veteran's sinusitis is 
currently resulting in frequent hospitalizations or marked 
interference in her employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2008).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claims for an increased rating for her sinusitis, the 
"benefit-of-the-doubt" rule is not applicable and the Board 
must deny her claim.  See 38 U.S.C.A. § 5107(b).

Increased rating - chronic fatigue syndrome 

Prior to August 2, 2007, the Veteran is service-connected 
under Diagnostic Code 6354 at a 10 percent disability rating.  
The Board notes that, as of August 2, 2007, the Veteran is in 
receipt of 100 percent disability rating; as this is a full 
grant of benefits sought, it is not on appeal.  

Diagnostic Code 6354 provides that chronic fatigue syndrome 
includes debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms.  A 10 percent 
disability rating is assigned for signs and symptoms of 
chronic fatigue syndrome that wax and wane but result in 
periods of incapacitation of at least one but less than two 
weeks total duration per year, or the symptoms are controlled 
by continuous medication.  A 20 percent disability rating is 
assigned for signs and symptoms of chronic fatigue syndrome 
that are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or signs and symptoms that wax and wane, resulting in periods 
of incapacitation of at least two but less than four weeks 
total duration per year.  A 40 percent disability rating is 
assigned for signs and symptoms of chronic fatigue syndrome 
that are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or 
the signs and symptoms wax and wane, resulting in periods of 
incapacitation of at least four but less than six weeks total 
duration per year.  A 60 disability rating is assigned for 
signs and symptoms of chronic fatigue syndrome that are 
nearly constant and restrict routine daily activities to less 
than 50 percent of the pre-illness level, or signs and 
symptoms that wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.  
A 100 percent disability rating is assigned for signs and 
symptoms of chronic fatigue syndrome that are nearly constant 
and so severe as to restrict routine daily activities almost 
completely and which may occasionally preclude self-care.  A 
Note to Diagnostic Code 6354 provides that, for the purpose 
of rating CFS, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354. 

The Board finds that, during the period prior to August 2, 
2007, the Veteran's chronic fatigue syndrome does not warrant 
a higher disability rating.  Under Diagnostic Code 6354, the 
Veteran's chronic fatigue syndrome would need to show 
debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms that are nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level, or signs and symptoms 
that wax and wane, resulting in periods of incapacitation of 
at least two but less than four weeks total duration per 
year.  However, the evidence of record does not show that 
this is the case.  There is no evidence that, prior to August 
2, 2007, the Veteran's chronic fatigue syndrome caused 
fatigue which was debilitating or caused a combination of 
symptoms which restricted the Veteran's routine daily 
activities.  The Veteran had been able to maintain employment 
and attend to her activities of daily living.  Lastly, there 
is no evidence that the Veteran had incapacitating episodes 
as defined in the regulations.  

Finally, the disability picture for her chronic fatigue 
syndrome prior to August 2, 2007, is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's chronic fatigue syndrome prior to 
August 2, 2007 resulted in frequent hospitalizations or 
marked interference in her employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  See Bagwell, supra.

As the preponderance of the evidence is against the Veteran's 
claim for an increased rating chronic fatigue syndrome prior 
to August 2, 2007, the "benefit-of-the-doubt" rule is not 
applicable and the Board must deny her claim.  See 38 
U.S.C.A. 
§ 5107(b).



Increased rating - fibromyalgia

The Veteran's service-connected fibromyalgia is rated under 
Diagnostic Code 5025, which provides that fibromyalgia 
(fibrositis, primary fibromyalgia syndrome) with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms warrants a 10 percent 
disability rating if the symptoms requires continuous 
medication for control, a 20 percent disability rating is 
warranted if the symptoms are episodic, with exacerbations 
often precipitated by environmental or emotional stress or by 
overexertion, but symptoms that are present more than one-
third of the time and a 40 percent disability rating is 
warranted if the symptoms are constant or nearly constant, 
and are refractory to therapy.  A Note to Diagnostic Code 
5025 provides that widespread pain means pain in both the 
left and right sides of the body, that is both above and 
below the waist, and that affects both the axial skeleton 
(i.e., cervical spine, anterior chest, thoracic spine, or low 
back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5025.  

Increased rating for fibromyalgia prior to August 2, 2007

Prior to August 2, 2007, the Veteran was service-connected 
for fibromyalgia at a 10 percent disability rating.  The 
Board finds that, based upon the evidence of record, her 
service-connected fibromyalgia does not warrant a higher 
disability rating for this period.  In order to warrant a 
higher rating, the fibromyalgia would have had to show 
symptoms which were episodic, but present more than one-third 
of the time, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion.  The 
evidence of record, prior to August 2, 2007, does not show 
this symptomatology.  There is no evidence that the Veteran 
had symptoms present more than one third of the time or that 
her symptoms had exacerbations.  As such, a higher disability 
rating under Diagnostic Code 5025 is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5025.  

The Board has considered rating the Veteran's service-
connected fibromyalgia under other Diagnostic Codes in order 
to provide her with the most beneficial disability rating.  
However, the Board finds that Diagnostic Code 5025 provides 
the appropriate rating criteria for her service-connected 
fibromyalgia.

Finally, the disability picture for her fibromyalgia prior to 
August 2, 2007, is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  For example, there is no competent evidence that the 
Veteran's fibromyalgia prior to August 2, 2007 resulted in 
frequent hospitalizations or marked interference in her 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. 
§ 3.321(b)(1) (2008).  See Bagwell, supra.

As the preponderance of the evidence is against the Veteran's 
claims for an increased rating fibromyalgia prior to August 
2, 2007, the "benefit-of-the-doubt" rule is not applicable 
and the Board must deny her claim.  See 38 U.S.C.A. § 
5107(b).

Increased rating for fibromyalgia as of August 2, 2007

As of August 2, 2007, the Veteran's fibromyalgia is rated at 
40 percent under Diagnostic Code 5025.  This is the highest 
disability rating available under this Diagnostic Code.  In 
order to afford the Veteran the highest possible disability 
rating, the Board considered rating her service-connected 
fibromyalgia under other Diagnostic Codes, but as noted 
above, Diagnostic Code 5025 provides the appropriate rating 
criteria for her service-connected fibromyalgia.  Thus, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 40 percent for the Veteran's 
fibromyalgia.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).







ORDER

Service connection for breathing problems, to include as due 
to an undiagnosed illness, is denied.

Service connection for headaches, to include as due to an 
undiagnosed illness, is denied.

Service connection for numbness in the lower extremities, to 
include as due to an undiagnosed illness, is denied.

Service connection for muscle weakness, to include as due to 
an undiagnosed illness, is denied.

Service connection for memory loss/difficulty concentrating, 
to include as due to an undiagnosed illness, is denied.

Service connection for ear problems, to include as due to an 
undiagnosed illness, is denied.

Service connection for dizziness/balance problems, to include 
as due to an undiagnosed illness, is denied.

Service connection for gastrointestinal problems, to include 
as due to an undiagnosed illness, is denied.

A disability rating in excess of 10 percent for sinusitis, is 
denied. 

A disability rating in excess of 10 percent for chronic 
fatigue syndrome, for the period prior to August 2, 2007, is 
denied.

A disability rating in excess of 10 percent for fibromyalgia, 
for the period prior to August 2, 2007, is denied.

A disability rating in excess of 40 percent for fibromyalgia, 
for the period beginning on August 2, 2007, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


